10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

McGREGOR W. SCOTT - { L E D
United States Attorney

ADRIAN T. KINSELLA

Assistant United States Attorney DEE 0 2 2019
501 I Street, Suite 10-100

? iCT COURT
Sacramento, CA 95814 caste SimcT Or CALIFORNIA

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

 

Attorneys for Plaintiff
United States of America

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Extradition of MISC. NO.

BRANDON NATHAN TELXEIRA
[PROPOSEDT ORDER RE: REQUEST TO SEAL

A/K/A “KOBE” DOCUMENTS
A/K/A “Kk”
A/K/A “COLBY” UNDER SEAL

A/K/A “JORDAN DOUGALL”
A/K/A “RYAN PROVENCHER”

SEALING ORDER

Upon application of Adrian Kinsella, Assistant United States Attorney for the Eastern District of
California, appearing on behalf of the United States in fulfilling its treaty obligation to Canada:

It is hereby ORDERED that the complaint and all other documents in this matter be sealed until further
Order of the Court, except that the United States Government may disclose the existence and/or contents
of the complaint, any supporting documents and docket entries, and the Arrest Warrant, to appropriate
law enforcement or other personnel, both in the United States and internationally, to the extent that such
disclosure is in furtherance of efforts to obtain custody of or detain the fugitive.

It is hereby FURTHER ORDERED that the Clerk’s office shall not make any entry on the public
docket in this case of the complaint, any supporting documents, the Arrest Warrant, the Motion to Seal,
and this Order until further order of the Court.

HI
HI

SEALING ORDER

9-719 MJ0206- CKD

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

It is FURTHER ORDERED that the complaint, any support documents and docket entries, the
Arrest Warrant, the underlying Motion to Seal, and this Order may be unsealed upon oral motion of the

Government to this Court or to any Court where the fugitive is first presented.

Dated: _ // / 30/27 ( Ve eo

 

 

Hon. Carolyn K. Delaney
U.S. MAGISTRATE 1 Ge.

SEALING ORDER

 
